TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-19-00334-CV



               Mary Cheney, As Surviving Spouse of Eric Cheney, Appellant

                                               v.

                                The Levy Company, Appellee




                                    NO. 03-19-00335-CV


               Mary Cheney, As Surviving Spouse of Eric Cheney, Appellant

                                               v.

                                     Iteris, Inc., Appellee


            FROM THE 169TH DISTRICT COURT OF BELL COUNTY
    NO. 286720-C, THE HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


                                          ORDER

PER CURIAM

              In these causes, Mary Cheney, As Surviving Spouse of Eric Cheney, has sought to

invoke our jurisdiction to review interlocutory orders through petitions for permissive appeal

under Subsection 51.014(f) of the Texas Civil Practice and Remedies Code.1 Accompanying


       1
          See Tex. Civ. Prac. & Rem. Code § 51.014(f) (“An appellate court may accept an
appeal permitted by Subsection (d) if the appealing party, not later than the 15th day after the
Cheney’s petitions are orders from the district court that satisfy Subsection (d). The petitions are

unopposed. We agree with Cheney that the appeals are warranted and we accept them.2 These

appeals will proceed under the rules governing accelerated appeals, and for those purposes the

date of this order is deemed the date the notice of appeals were filed.3

                On our own motion, we consolidate these appeals for purposes of briefing

and consideration.

                It is ordered on July 25, 2019.



Before Chief Justice Rose, Justices Kelly and Smith




date the trial court signs the order to be appealed, files in the court of appeals having appellate
jurisdiction over the action an application for interlocutory appeal explaining why an appeal is
warranted under Subsection (d).”); see also id. § 51.014(d) (“a trial court in a civil action may,
by written order, permit an appeal from an order that is not otherwise appealable if: (1) the order
to be appealed involves a controlling question of law as to which there is a substantial ground for
difference of opinion; and (2) an immediate appeal from the order may materially advance the
ultimate termination of the litigation”); Tex. R. App. P. 28.3 (implementing rule).
       2
           See Tex. Civ. Prac. & Rem. Code § 51.014(f).
       3
           See id.; Tex. R. App. P. 28.3(k).
                                                  2